DETAILED ACTION
EXAMINER’S AMENDMENT
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 01/29/2021, Claim 31 is not in a condition for allowance and is now abandoned.  Since the prosecution on the merits is now closed, Examiner is cancelling Claim 31 in order to place the Application in a condition for allowance.
An examiner’s amendment to the record appears below. 
Claim 31. (Cancelled)
Allowable Subject Matter
Claims 1-5, 7-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance with the decision of the Patent Trial and Appeals Board (“PTAB”) issued on 01/29/2021, PTAB reverses the rejection of Claims 1-5, 7-19 and 21-30.  Pertinently, PTAB found that “we agree with the Appellant that Lu's disclosure does not teach forming a composite image from multiple captures, but rather the use of pattern recognition to determine whether the position of a wafer has been offset between a first and second image. See, e. g. , Lu code (57) (Abstract), 1:12-16, 2:27-31, 3:15-18, 8:41--49, 9:17-19. While the Examiner cites the processing of images in Lu, this processing does not appear to relate to the formation of a composite image from multiple captures, which the Examiner relies upon to teach or suggest the claimed registering of respective images using the virtual position clock.”  PTAB, Pages 6-7.
PTAB expresses no opinion on allowability of the claims.
Examiner notes that PTAB does not provide a clear guidance as to claim construction to be applied to the claims. The claims recite “registering the respective images with one another,” for which prior art references have been cited.  However, the claims do not recite “forming a composite image,” so it is not clear why PTAB requires the secondary references to teach this feature.  
Without a clear guidance from PTAB, Examiner does not seek to reopen prosecution and can not certify any reasons for allowance other than reasons explicitly stated by the PTAB.
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483